Citation Nr: 0921752	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-13 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral pleural plaques with calcification.

2.  Entitlement to a compensable evaluation for residuals of 
an appendectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from April 1945 to April 
1966

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  August 2005 and March 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania that granted service connection for bilateral 
pleural plaques with calcification, evaluated as 30 percent 
disabling effective October 12, 2004, and denied a 
compensable evaluation for service-connected residuals of 
appendectomy.  The Veteran filed a timely appeal of these 
determinations to the Board.

In April 2006, the Veteran requested the opportunity to 
testify at a hearing held before a Veterans Law Judge.  
Later, in May 2006, the Veteran withdrew this request and, 
since that time, has not requested the opportunity to testify 
at another Board hearing.  In light of the above, the Board 
finds that the request to testify at a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704 (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of a higher initial evaluation for service-
connected bilateral pleural plaques with calcification is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's residual scar, status post appendectomy, is not 
tender or painful on examination and does not cause 
limitation of function of the affected part.



CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the Veteran's appendectomy scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118 (Diagnostic Codes 7801 to 
7805) (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in letters issued 
between November 2004 and October 2006.  The Veteran was 
notified in an October 2006 letter that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that, in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice for increased rating cases requires that: (1) VA 
notify the claimant that, to substantiate such a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the November 2004 notice 
letter was in substantial compliance with the requirements of 
Vazquez-Flores to the extent that the Veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
disability had worsened.  The Board is aware that the 
November 2004 notice letter did not provide the applicable 
diagnostic criteria.  As such, the Veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced him.  

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  Id. at 46-47.  
In the present case, in fact, the Veteran was provided with 
the criteria of 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7804, and 7805 in a March 2006 Statement of the Case.  
By incorporating these criteria, the RO indicated to the 
Veteran what specific findings were required for a higher 
rating.  This case has since been readjudicated in a June 
2006 Supplemental Statement of the Case.  Moreover, the 
Veteran was provided an opportunity to respond within a 
reasonable time period following readjudication.

For all of these reasons, the Board finds that any notice 
errors in light of Vazquez-Flores are not prejudicial, as the 
"administrative appellate process" has rendered such errors 
non-prejudicial.  Id. at 46-47; see also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007) (for a determination that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair").

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The Veteran's relevant 
medical records have been obtained.  Additionally, he was 
afforded a VA examination in January 2005 and has not 
specifically asserted a worsening since that time.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Entitlement to a compensable evaluation for residuals 
of appendectomy.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In this regard, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case, the Veteran's residuals of an appendectomy are 
evaluated as noncompensable under Diagnostic Code 7805.  In 
order to warrant a higher evaluation under Diagnostic Code 
7805, the scar must limit the function of the Veteran's torso 
in some way.  The Veteran's scar could also be rated under 
Diagnostic Codes 7801 to 7804.  These codes evaluate scars, 
other than the head, face or neck, that are deep, or that 
cause limitation of motion (7801), that are superficial and 
that do not cause limitation of motion if the area covered by 
the scar is 929 square cm. or greater (7802), that are 
superficial and unstable (7803), or that are superficial and 
painful on examination (7804).  

The Veteran's appendectomy scar was examined by VA in January 
2005.  The examiner noted the Veteran's reported medical 
history, including an appendectomy in service.  The Veteran 
reported no current symptoms in the appendectomy scar.  The 
Veteran also denied functional impairment from the scar and 
indicated that there had been no treatment related to the 
scar in the past 40 years.  Upon evaluation, the scar was 
noted to be 8 inches long by approximately 1/2 an inch wide, 
red, and atrophic.  The area was without symptoms when 
palpated and did not appear to affect function.  The examiner 
indicated that 0% of the Veteran's exposed skin was involved 
and less than 1% of his total skin.  The Veteran was 
diagnosed with an appendectomy scar without symptoms, 
slightly disfiguring, right lower abdominal skin.  

Based on the foregoing, the Board finds that a compensable 
evaluation for an appendectomy scar is not warranted.  As 
noted above, in order to warrant a higher evaluation under 
Diagnostic Code 7805, the scar must have limited the 
Veteran's function in some way.  The VA examiner who 
evaluated the Veteran in connection with the claim, however, 
indicated no limitation of function related to the scar.  

The Veteran's scar could also be rated under Diagnostic Codes 
7801 to 7804.  These codes evaluate scars, other than head, 
face or neck, that are deep, or that cause limitation of 
motion (7801), that are superficial and that do not cause 
limitation of motion, if the area covered by the scar is 929 
square cm or greater (7802), that are superficial and 
unstable (7803), or that are superficial and painful on 
examination (7804).  In this case, the Veteran's scar was 
indicated to be approximately 8 inches long and 1/2 an inch 
wide and was nontender to palpation.  There was also no 
evidence of inflammation, edema or keloid formation, and 
there was no indication that the scar was adherent to 
underlying tissue.  The scar was noted to be minimally 
disfiguring.  A higher evaluation under these Diagnostic 
Codes is not therefore available, including as staged under 
Hart.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's disability reflects an 
exceptional or unusual a disability picture so as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A compensable evaluation for residuals of appendectomy is 
denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim for a higher initial evaluation for 
bilateral pleural plaques with calcification must be remanded 
for further action.

In this case, the Veteran, in an October 2006 statement, 
reported that his lung condition had gotten worse.  The most 
recent VA examination in connection with this claim was 
conducted in April 2005.  Because the Veteran has reported 
that his condition has worsened, the Board concludes that 
this matter must be remanded for the Veteran to undergo a 
contemporaneous and thorough VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran 
for an appropriate VA examination in 
order to determine the nature, extent and 
severity of the Veteran's service-
connected bilateral pleural plaques with 
calcification.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

The examination should include pulmonary 
function testing, with results as to 
Forced Vital Capacity (FVC) and Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)).  
The examiner should also comment on 
maximum exercise capacity (in terms of 
ml/kg/min oxygen consumption) with 
cardiorespiratory limitation, cor 
pulmonale (right heart failure), pulmonary 
hypertension, and whether outpatient 
oxygen therapy is required.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed in a legible report.  

2.  After completion of the foregoing, 
the RO should again review the claim.  If 
any determination remains less than fully 
favorable, the Veteran must be furnished 
a supplemental statement of the case and 
be given an opportunity to submit written 
or other argument in response thereto.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


